DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  One new Information Disclosure Statements (IDS) has been filed dated 30 April 2021.  

Status of Claims
Applicant’s arguments have been fully considered.  Claims 1, 8, and 15 have been amended.  Claims 7, 14, and 20 have been canceled.  Claims 21-23 have been newly added.   Claims 1-6, 8-13, 15-19, and 21-23 are presented for examination, of which Claims 1, 8, and 15 are the only independent claims.  Action on the merits follow:

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1-23 are  all  directed  to  a  statutory  category  (e.g.,  a  process,  machine,  manufacture,  or composition of matter).  Claims 1-7 and 21 are directed to a machine (GUI), claims 8-14 and 22 are directed to a process YES.

Step 2A:  Claims 1-14 and 21-22 recite a system and a method directed to the abstract idea that “optimize retirement accounts, as the lengthy term of the account increases sensitivity to asset allocation, contribution strategies, withdraw strategies, and changes in supplemental retirement benefits”, (Spec ¶ [0003]).  Thus, retirement planning, a particular form of organizing of a human activity, is a fundamental economic practice.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 8, as representative, recites, “displaying an account-snapshot widget including a financial account identifier, a current balance of a financial account, and a first value for the savings-rate field”, “displaying a recommended-estimated-income widget including a first comparison of a first estimated retirement income amount to the participant goal field of the respective participant” and “displaying a current-estimated-income widget including a second comparison of a second estimated retirement income amount to the participant goal field of the respective participant”, “calling (i) recommended values for the at least one investment composition field and the savings-rate field, based on the first values for the salary field, the expected-time-of-retirement field, and the participant goal field”, “calling (ii) the first comparison, based on calling the at least one planning engine to generate  the second comparison based on the first values for the salary field, the expected-time-of- retirement field, the participant goal field, the at least one investment composition field, and the savings-rate field”, “determining that (i) the first value of the at least one investment composition field includes an indicator of an investment associated with a target retirement date”, “determining that (ii) the target retirement date is incompatible with the first value of the expected-time-of-retirement field” and “generates an alert message indicating that the respective participant is misusing the investment associated with the target retirement date”.  The steps represent a series of calculations for creating a new projected retirement income used in retirement planning.  These steps contribute to “planning significant personal economic events, retrieve additional financial data from multiple external data sources and providing an interactive web application through which the user can enter data.” which is a fundamental economic activity and which falls under the grouping of certain methods of organizing human activity.  Therefore the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “financial planning databased (memory element)” for storing data and a “planning engine (processor)” for executing instructions.
The memory is recited at a high level of generality (i.e. memory for storing data). The processor is also recited at a high level of generality (as a general purpose processor that performs generic computer functions of receiving data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, calculating, storing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that 
The generic computer based limitations of storing data in memory, receiving input percentages, and calculating income base increases are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 8 and 15 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 2-7, 9-14 and 16-23 do not resolve the issues raised in the independent claims.  Claims 2-7, 9-14 and 16-23 are directed toward additional calculation details of the independent claim steps.  Accordingly, claims 2-7, 9-14 and 16-23 are rejected as ineligible for patenting 


Response to Arguments

6.	Rejections under 35 U.S.C. 101:
	With respect to the rejections at issue, the Applicant asserts that, “the present claims are similar those of Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed Cir 2018), as described in the April 2, 2018 Memorandum. 1 In Core Wireless, the Federal Circuit held that that claims were directed to an
improved user interface for electronic devices, not to the abstract idea of an index. In particular, the claims contained precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interface to increase the efficiency of using mobile devices”, (Remarks, page 13, ¶ 3).
	In response, the Examiner respectfully disagrees and points to the rejection under 35 U.S.C. 101 above for additional explanation.  The rejection above is in accordance with the new 2019 PEG and takes into consideration all subject matter eligibility court decisions through the October 2019 update.
	The Applicant, citing similarity to Core Wireless further asserts that “similar to how the claims of Core Wireless delimit the type of data to be displayed and how to display it, rather than an abstract idea of indexing, the recitations of Claim 1 describe displaying data in real-time, corresponding to at least one determination made, thereby enabling

In response, the Examiner respectfully disagrees because, In Core Wireless, the allowable feature is that “the claim recites that the summary window "is displayed while the one or more applications are in an un-launched state," a requirement that the device applications exist in a particular state”, (see Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed Cir 2018), ¶ 9, Lines 17-20).  
The claimed invention is able to provide an account-snapshot widget, associated alerts and real-time investment results for certain parameters, but there are no such claimed features that meet the allowable Core Wireless wake up feature.  The Examiner respectfully disagrees with the analogy of instant claims 1-23 of the present application to Core Wireless.  The Applicant’s arguments in this respect are not persuasive.

The Applicant further asserts that “the claims recite a specific improvement over the prior art in the field of on-line financial planning systems. More specifically, the GUI described in Claim 1 improves the technology by providing a real-time alert to an advisor based upon determinations made regarding a recommended-estimated income widget and a current-estimated-income widget”, (Remarks, page 15, ¶ 1).  
In response, the Examiner respectfully disagrees because, arguments regarding the technological advantage of “the account-snapshot widget is configured to provide an alert message in real-time regarding misuse of an investment associated with a target retirement date (e.g., when the participant is misusing a target date fund (TDF) or asset allocation fund, based on the participant's expected date of retirement)---thereby giving the advisor ready access to appropriate information to make decisions for and/or alert the participant in near-real-time”, (Remarks, page 15, ¶ 2).  These arguments are non-persuasive as there are no such details in the claims which amount to meeting the standard of an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field.  
The claims are directed to solving a business problem and providing a convenience to both user and merchant.  Employing a computer in the methods merely using existing technology to implement the abstract concept by steps that are normally carried out by computers.  As such, Applicant's arguments are not persuasive and the subject rejections are maintained.

Prior Art rejections under 35 U.S.C. 103:
Applicant’s arguments and amendments with respect to claims 1-6, 8-13, 15-19, and 21-23 have been considered and are persuasive.  Accordingly, the subject prior art rejections are withdrawn.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474.  The examiner can normally be reached on Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/PAUL R KLOBERG/Examiner, Art Unit 3698  

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691